        Case 1:18-cr-00601-PGG Document 445 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


             -against-                                         ORDER

                                                          18 Cr. 601 (PGG)
 GODOFREDO LEANDRO GONZALEZ,

                          Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Godofredo Leandro Gonzalez, previously scheduled

for April 12, 2021, will now take place on April 19, 2021 at 12:00 p.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       April 1, 2021
